PER CURIAM.
In this Bar discipline proceeding, we review a «recommendation of the referee for a public reprimand of respondent for neglect in the handling of several matters in which he undertook representation. The referee found that respondent’s representation fell below the high standard required of an attorney in his professional conduct in representing clientSi The referee expressly found no dishonesty or mishandling of funds in any of these transactions. There is nothing in these proceedings that would justify detailing the several matters here. No response has been filed.
The findings and recommendations of the referee are hereby approved and this opinion shall constitute a public reprimand of respondent as recommended by the referee.
Execution is hereby directed to issue for costs against respondent in the amount of $599.60.
It is so ordered.
ADKINS, C. J., and ROBERTS, ERVIN, DEKLE and OVERTON, JJ., concur.